IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                February 18, 2009
                                No. 08-40195
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

SERGIO JORGE DELEON-FUENTES, also known as Jesus Humberto DeLeon

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 1:02-CR-541-ALL


Before HIGGINBOTHAM, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Sergio Jorge DeLeon-Fuentes appeals the 18-month term of imprisonment
imposed following the revocation of his supervised release. He contends in light
of United States v. Booker, 543 U.S. 220 (2005), that this court must review his
sentence for reasonableness using the bifurcated approach set forth in Gall v.
United States, 128 S. Ct. 586, 594 (2007). DeLeon-Fuentes argues that his
sentence is unreasonable because the district court procedurally erred when it



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-40195

failed to respond to two of the arguments he raised in mitigation of his sentence.
      This court will review DeLeon-Fuentes’s argument, raised for the first
time on appeal, for plain error only. See United States v. Peltier, 505 F.3d 389,
391-92 (5th Cir. 2007), cert. denied, 128 S. Ct. 2959 (2008); United States v.
Jones, 484 F.3d 783, 792 (5th Cir. 2007). To establish plain error, DeLeon-
Fuentes must show (1) that there was error, (2) that the error was clear or
obvious, and (3) that the error affected his substantial rights. See United States
v. Olano, 507 U.S. 725, 731-37 (1993). If these factors are established, the
decision to correct the forfeited error is within this court’s sound discretion,
which will not be exercised unless the error seriously affects the fairness,
integrity, or public reputation of judicial proceedings. See id. at 735-36.
      The record reflects that the district court complied with 18 U.S.C.
§ 3583(e) by implicitly considering the relevant 18 U.S.C. § 3553(a) factors in
imposing DeLeon-Fuentes’s revocation sentence. See United States v. Gonzalez,
250 F.3d 923, 930 (5th Cir. 2001). Moreover, to the extent that § 3553(c) may
require a district court to state in open court its reasons for imposing a
revocation sentence, the district court’s statements were legally sufficient. The
district court’s references to DeLeon-Fuentes’s recidivism and his role in the
revocation offense provided sufficient explanation for the rejection of
DeLeon-Fuentes’s arguments in favor of a more lenient revocation sentence. See
Rita v. United States, 127 S. Ct. 2456, 2468-69 (2007). The district court’s
statements indicated a reasoned basis for exercising its legal decision making
authority. Id.
      The 18-month term of imprisonment imposed in DeLeon-Fuentes’s case fell
within the 24-month statutory maximum term of imprisonment that the district
court could have imposed upon revocation of his supervised release. See 18
U.S.C. § 3559(a)(3); § 3583(e)(3); 8 U.S.C. § 1326(a), (b)(2). The sentence also fell
within the range recommended by the policy statements in Chapter Seven of the
Sentencing Guidelines. See U.S.S.G. §§ 7B1.3(f), p.s., 7B1.4(a), p.s. DeLeon-

                                         2
                                No. 08-40195

Fuentes’s appellate argument fails to establish that his sentence was
unreasonable or plainly unreasonable. DeLeon-Fuentes cannot establish plain
error. See Olano, 507 U.S. at 735-36.
     The judgment of the district court is AFFIRMED.




                                        3